UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2281



FRANKLIN D. MARTIN,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR;
CONTRANS M&R SERVICES,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-1503)


Submitted:   April 28, 2000                   Decided:   May 19, 2000


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reuben E. Lawson, Baltimore, Maryland, for Petitioner. F. Nash
Bilisoly, IV, Kelly Outten Stokes, VANDEVENTER BLACK, L.L.P.,
Norfolk, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Franklin D. Martin seeks review of the Benefits Review Board’s

(Board) decision and order affirming the Administrative Law Judge’s

(ALJ) denial of benefits under the Longshore and Harbor Workers

Compensation Act, 33 U.S.C. § 901 (1994).   Our review of the record

discloses that the Board’s decision was based upon substantial evi-

dence and is without reversible error.* In addition, we find Martin

failed to show prejudice as a result of the ALJ’s and the Board’s

alleged failure to consider the report of Dr. John D. MacGibbon.

Therefore, any error in this regard was harmless.   Accordingly, we

affirm substantially on the reasoning of the Board.   See Martin v.

Director, No. 98-1503 (B.R.B. July 28, 1999). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       Martin’s claim that the ALJ and the Board failed to resolve
doubts in Martin’s favor under the so-called “true doubt rule” is
meritless.   See Director v. Greenwich Collieries, 512 U.S. 267
(1994).


                                2